[Cite as Turner v. Levin, 124 Ohio St.3d 1233, 2010-Ohio-922.]




            TURNER, APPELLANT, v. LEVIN, TAX COMMR., APPELLEE.
         [Cite as Turner v. Levin, 124 Ohio St.3d 1233, 2010-Ohio-922.]
Appeal dismissed for want of jurisdiction.
    (No. 2009-1847 — Submitted March 9, 2010 — Decided March 16, 2010.)
             APPEAL from the Board of Tax Appeals, No. 2007-K-768.
                                ON SHOW-CAUSE ORDER
                                 __________________
        {¶ 1} On January 15, 2010, the court ordered sua sponte that appellant
show cause why this appeal should not be dismissed for lack of jurisdiction due to
appellant’s failure to specify the “errors complained of” as required by R.C.
5717.04. In his response to that order, the appellant points to the statement in his
notice of appeal that the BTA denied relief to the appellant by “improperly
interpreting every instance of fact laid out” by the appellant in his notice of appeal
to the BTA. We hold that that statement fails to set forth errors of the BTA as
required by R.C. 5717.04, and we therefore dismiss the appeal.
        {¶ 2} An “assignment of error in a notice of appeal does not confer
jurisdiction if ‘the errors set out are such as might be advanced in nearly any
case.’ ” Brown v. Levin, 119 Ohio St.3d 335, 2008-Ohio-4081, 894 N.E.2d 35, ¶
18, quoting Queen City Valves, Inc. v. Peck, (1954), 161 Ohio St. 579, 583, 53
O.O. 430, 120 N.E.2d 310; see also Richter Transfer Co. v. Bowers (1962), 174
Ohio St. 113, 21 O.O.2d 369, 186 N.E.2d 832 (appeal dismissed when the notice
did not specify the errors complained of); Lawson Milk Co. v. Bowers (1961), 171
Ohio St. 418, 14 O.O.2d 217, 171 N.E.2d 495. The notice of appeal in this case
falls squarely within this doctrine: the claim that a tribunal has misinterpreted a
pleading, without more particularity, is too vague and general to give notice of
what the appellant intends to argue. Moreover, the notice of appeal in no way
                                 SUPREME COURT OF OHIO




gives notice of the particular legal arguments raised in the appellant’s briefs and
thereby fails to furnish a jurisdictional basis for the court to consider those
arguments. Brown, ¶ 19; Newman v. Levin, 120 Ohio St.3d 127, 2008-Ohio-5202,
896 N.E.2d 995, ¶ 28.
        {¶ 3} For the foregoing reasons, this appeal must be dismissed for want
of jurisdiction.1
        MOYER,       C.J.,   and     PFEIFER,       LUNDBERG      STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Robin Turner, pro se.
        Richard Cordray, Attorney General, and Julie E. Brigner and Damion
Clifford, Assistant Attorneys General, for appellee.
                                _____________________




1. The Tax Commissioner has filed a motion to strike. That motion is denied as moot.




                                                2